Citation Nr: 1715104	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  08-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a concussion, including posttraumatic headaches, greater than 10 percent prior to August 3, 2006; greater than 30 percent from August 3, 2006 through October 22, 2008; and greater than 40 percent from October 23, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).  

The Veteran testified at a hearing before a now-retired Veterans Law Judge in March 2009.  He provided additional testimony before the undersigned Veterans Law Judge in March 2012.  Transcripts of both hearings are associated with the claims file.

Additional evidence has been associated with the Veteran's claims file since the RO last considered his claim in May 2016.  However, in April 2017, the Veteran's representative submitted a waiver of RO consideration of this evidence.  Accordingly, the Board may proceed with adjudication of this appeal.  38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  Prior to August 3, 2006, the Veteran's residuals of a concussion with posttraumatic headaches were manifested by frequent headaches but no evidence of a diagnosis of multi-infarct dementia associated with brain trauma and no evidence of very frequent prostrating and prolonged attacks productive of severe economic inadaptability.

2.  From August 3, 2006 through October 22, 2008, the Veteran's residuals of a concussion with posttraumatic headaches was manifested by frequent headaches but no evidence of a diagnosis of multi-infarct dementia associated with brain trauma and no evidence of very frequent prostrating and prolonged attacks productive of severe economic inadaptability.

3.  Since October 23, 2008, the Veteran's residuals of a concussion with posttraumatic headaches has been manifested by frequent headaches but no evidence of a diagnosis of multi-infarct dementia associated with brain trauma; mild impairment of memory, three or more subjective symptoms that moderately interfere with work or activities of daily living or close relationships, one or more neurobehavioral effects that occasionally interfere with workplace interaction or social interaction, and no impairment in motor activity, visual spatial orientation, judgment, social interaction, orientation, communication, or consciousness; and no competent evidence of very frequent prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 10 percent for residuals of a concussion with posttraumatic headaches prior to August 3, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9304 (2008).

2.  The criteria for an increased rating greater than 30 percent for residuals of a concussion with posttraumatic headaches from August 3, 2006 through October 22, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9304 (2008).

3.  The criteria for an increased rating greater than 40 percent for residuals of a concussion with posttraumatic headaches from October 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 9304 (2008, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  Letters dated in August 2007 and November 2009 satisfied the duty to notify provisions as to the claim on appeal.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded VA examinations with respect to his claim in April 2016, May 2016, and August 2016.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's residuals of a concussion with posttraumatic headaches under the pertinent diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the April 2016, May 2016, and August 2016 VA examinations to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was afforded two Board hearings in this case.  His initial hearing was held in March 2009; however, prior to a final Board decision on his appeal, the Veterans Law Judge (VLJ) who conducted the March 2009 hearing retired from employment with the Board.  Accordingly, the Veteran was afforded another opportunity to present testimony before a VLJ who would decide his appeal.  He elected to provide additional testimony, and a second hearing was held before the undersigned VLJ in March 2012.  During each hearing, the Veteran was assisted by an accredited representative.  The representative and each VLJ solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearings focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ who conducted the March 2009 hearing and the VLJ who conducted the March 2012 hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the March 2009 or March 2012 Board hearings constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of a concussion with posttraumatic headaches are rated as 10 percent disabling for the initial rating period prior to August 3, 2006, as 30 percent disabling from August 3, 2006 through October 22, 2008, and as 40 percent disabling from October 23, 2008 pursuant to 38 C.F.R. §§ 4.124a and 4.130, Diagnostic Codes 9304-8045.  38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 9304-8045 (2008, 2016).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that residuals of a traumatic brain injury (TBI), under Diagnostic Code 8045, was the service-connected disorder, and that major or mild neurocognitive disorder due to traumatic brain injury, under Diagnostic Code 9304, is a residual condition.

Additionally, review of the October 2007 rating decision suggests that the RO's award of a 30 percent disability rating, effective August 3, 2006, for the Veteran's residuals of a concussion was pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraine headaches, rather than Diagnostic Code 8045 for traumatic brain injury.  Although the October 2007 rating decision does not specifically list Diagnostic Code 8100 in its discussion or in the accompanying codesheet to the rating decision, the terminology utilized in the rating decision indicates consideration under Diagnostic Code 8100.  The contents of Diagnostic Code 8100 were also provided to the Veteran in the August 2008 Statement of the Case.

The rating criteria pertaining to rating TBI were amended in September 2008.  See 73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  The new rating criteria were made effective October 23, 2008 (to include applying to "all applications for benefits received by VA on or after October 23, 2008."  Id. at 54,693).  A Veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, may request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria may be no earlier than the effective date of the new criteria.  Id.  Here, the Veteran requested that his case be reviewed under the revised rating criteria, and the RO considered the Veteran's rating under both the new and old criteria.  Accordingly, the Board will consider all potentially applicable diagnostic codes, including the criteria under diagnostic codes 8045 and 9304 before and after October 23, 2008, in determining whether increased ratings are warranted for the Veteran's residuals of a concussion during all pertinent time periods on appeal.

Under rating criteria in effect prior to October 23, 2008, Diagnostic Code 8045 provided that, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., associated with the injury will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 9304-8045).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under Diagnostic Code 9304, and were not to be combined with any other rating for a disability due to brain trauma.  Finally, ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  

The revised version of Diagnostic Code 8045, effective on and after October 23, 2008, provides that there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code.  Adjudicators are to evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total".  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

Under Diagnostic Code 8100, in effect throughout the entire rating period, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  Id.  A maximum 50 percent is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  According to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

I.  Prior to August 3, 2006

VA treatment records from July 2006 through August 2, 2006 reflect complaints of and treatment for tinnitus, headaches, and anxiety.  The Veteran indicated that he was employed.  A June 2006 treatment record reflects that the Veteran denied suicidal and homicidal ideation as well as alcohol or illicit drug use.  Mental status examination showed him to be well-groomed, casually dressed, calm, polite, and reserved.  Speech was articulate with normal rate and volume.  Mood was "okay" but affect was restricted.  Thought process was organized and there was no evidence of suicidal ideation, homicidal ideation, hallucinations, or delusions.  Insight and judgment were good.  The diagnoses were posttraumatic stress disorder, chronic tinnitus, anxiety due to tinnitus, and family stressors.  In August 2006, he reported that his headache started in the frontal region and, like a band, went throughout his head.  He reported chronic tinnitus and sensorineural hearing loss.  He indicated that he was taking Topiramate and Depakote, but that they did not help his headaches.  He noted that he also took Ibuprofen three times per day and Valium, which did help his headaches.  He denied nausea and aura with headaches.  Physical examination revealed normal sensation in the face and upper extremities.  Gait was normal.  The diagnoses were headache and tinnitus.  

After reviewing the evidence of record prior to August 3, 2006, the Board concludes that an increased rating greater than 10 percent is not warranted for the Veteran's residuals of a concussion prior to August 3, 2006 under Diagnostic Code 8045, in effect prior to October 23, 2008.  In that regard, there is no evidence of a diagnosis of multi-infarct dementia during that time period.  In the absence of a diagnosis of multi-infarct dementia prior to August 3, 2006, the Veteran's 10 percent rating is the highest rating assignable under the version of Diagnostic Code 8045 in effect prior to October 23, 2008.  Although there is evidence that the Veteran experienced headaches and psychiatric symptoms including anxiety, Diagnostic Code 8045 limits the rating assignable for such subjective complaints to "10 percent and no more" under Diagnostic Code 9304.  

Additionally, the evidence of record prior to August 3, 2006 does not describe any episodes of prostrating attacks occurring on average once a month over the last several months.  Thus, an increased rating greater than 10 percent is not warranted under Diagnostic Code 8100.  

Accordingly, an increased rating greater than 10 percent is not warranted for the Veteran's residuals of a concussion prior to August 2, 3006.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

II.  From August 3, 2006 through October 22, 2008

In a July 2007 claim form, the Veteran alleged that he was experiencing migraines with prostrating attacks several times per week.  He explained that he had to retire to a dark room to lie down, staying away from his wife, during the attacks.  He noted that often he would go to the basement and turn the lights off until medication relieved some of the pain or until he fell asleep.

VA treatment records from August 2006 through October 2008 reflect complaints of and treatment for headaches, tinnitus, and anxiety.  In August 2006, the Veteran was well-groomed with normal speech.  Mood was fair and affect was restricted.  Thought process was organized.  The Veteran denied suicidal and homicidal ideation as well as hallucinations and delusions.  Insight and judgment were good.  In December 2006, the Veteran reported frequent and severe headaches.  He indicated that he was not able to tolerate the side effects of most medications, and that none of them had been effective.  He noted that he was working hard and keeping busy.  Mental status examination showed the Veteran to be well-groomed and casually dressed.  Speech was normal and mood was fair.  The Veteran described some irritability when he had headaches.  Affect was fully and appropriate.  Thought process was organized.  The Veteran denied suicidal and homicidal ideations as well as hallucinations and delusions.  Insight and judgment were good.  The diagnoses were PTSD, chronic tinnitus, and anxiety.  Another December 2006 note reflects that the Veteran complained of a bad spell with severe headaches the month before.  He noted that he was trying a new medication.  In February 2007, the Veteran stated that his tinnitus was well-controlled and that his headaches were worse as he experienced them three to five times per week.  He noted that they usually began in the center of his forehead and spread in a band-like pattern around to his temples.  He indicated that he felt like his head was "going to explode" but denied throbbing and eye pain.  He reported occasional nausea or flashing lights with partial relief from darkness.  

A March 2007 VA treatment record notes the Veteran's reports of racing thoughts and disorientation upon awakening which he attributed to medication.  He denied feeling suicidal and homicidal.  He indicated that his tinnitus was worse.  In June 2007, the Veteran reported that his headaches were becoming more frequent.  He denied depression.  Mental status examination showed the Veteran to be well-groomed with normal speech and fair mood.  Affect was restricted but thought process was organized.  The Veteran denied suicidal and homicidal ideation, hallucinations, and delusions.  Insight and judgment were fair.  A September 2007 record reflects that the Veteran experienced daily headaches which increased irritability and depression.  He stated that he isolated during headaches and avoided co-workers because "anything will set him off."  He noted that he had a lot of vacation time but could not take it.  He denied suicidal and homicidal ideation.  Mental status examination was normal with the exception of restricted affect.

In a statement received in September 2007, the Veteran's wife reported that the Veteran experienced severe and frequent headaches.  She noted that, when the headaches occurred, the Veteran isolated himself in a dark room.  She explained that the headaches lasted several hours, and were disruptive to their home life.

In September 2007, the Veteran underwent a VA examination.  He reported a worsening of his headaches, and stated that they occurred four to five times per week, lasting four to five hours each time.  He also noted constant ringing in his ears which varied in loudness and pitch.  He stated that he took Valium at night to help him fall asleep when he had a headache.  The examiner stated that the Veteran's headache attacks were "not prostrating" as "ordinary activity is possible."  Physical examination was normal.  The diagnosis was posttraumatic headaches with myogenic (muscular) component.  The examiner noted that the Veteran's headaches had significant effects on his occupation and that they caused decreased concentration and pain.  The Veteran explained that the headaches made him irritable at work but that he had not missed work due to the headaches because he could not afford to miss work.  The examiner noted effects on usual daily activities during episodes of headaches including prevention of sports and recreation, severe effects on exercise and traveling, moderate effects on chores and shopping, and no effects on feeding, bathing, dressing, toileting, or grooming.

A May 2008 VA treatment record reveals complaints of intractable, nearly daily headaches with nausea and occasional light flashes.  The Veteran reported the duration of the headaches to be six to eight hours.  He also complained of hearing loss and tinnitus.  The diagnosis was chronic myogenic headaches morphing into vascular headaches without responsiveness to multiple medication trials.  In August 2008, the Veteran stated that his headaches were no better.  He noted feeling less satisfied with his job and that his job was harder to do because of his hearing problems and headaches.  The Veteran indicated feeling a lot of anger but denied suicidal and homicidal ideation.  Mental status examination was normal except that the Veteran's mood was down and irritable and his affect was restricted.  The diagnoses were PTSD with increased anger and low mood; chronic tinnitus; anxiety due to tinnitus; chronic headaches; and job dissatisfaction.  Another August 2008 record reflects that the Veteran's headaches were responsive to Marinol with reduced duration.  The physician stated that the headaches had a characteristic of classic myogenic headaches with taut posterior cervical muscles and band-like frontal headaches.  Physical examination showed normal cranial nerves and motor strength, normal reflexes, normal gait, intact sensation, and normal cerebellar and fine motor control.

After reviewing the evidence of record from July 2006 through October 2008, the Board concludes that an increased rating greater than 30 percent is not warranted for the Veteran's residuals of a concussion from August 3, 2006 through October 22, 2008 under Diagnostic Code 8045 in effect prior to October 23, 2008.  There is no evidence of a diagnosis of multi-infarct dementia during that time period.  In the absence of a diagnosis of multi-infarct dementia, a rating higher than 30 percent rating is not assignable under the version of Diagnostic Code 8045 in effect prior to October 23, 2008.  Although there is evidence that the Veteran experienced headaches and psychiatric symptoms including irritability and isolation, Diagnostic Code 8045 limits the rating assignable for such subjective complaints to "10 percent and no more" under Diagnostic Code 9304.  Accordingly, an increased rating greater than 30 percent is not warranted for the Veteran's residuals of a concussion prior to August 2, 3006.

Additionally, an increased rating greater than 30 percent is not warranted under Diagnostic Code 8100.  Although there is evidence of frequent headaches requiring the Veteran to isolate himself in a dark room, the evidence does not show that the attacks are very frequent, completely prostrating and prolonged, and productive of severe economic inadaptability.  The Board acknowledges the Veteran's statement during the September 2007 VA examination that he could not afford to miss work due to his headaches.  VA regulations do not define "economic inadaptability," and nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  However, there is no evidence that the Veteran has endured severe economic inadaptability due to his disability.  In the absence of a showing of severe economic inadaptability, an increased rating greater than 30 percent may not be awarded for the Veteran's residuals of a concussion from August 3, 2006 through October 22, 2008.  

Accordingly, an increased rating greater than 30 percent is not warranted for the Veteran's residuals of a concussion from August 3, 2006 through October 22, 2008.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

III.  From October 23, 2008

VA treatment records from October 2008 through 2016 reflect diagnoses of and treatment for headaches, anxiety, tinnitus, and hearing loss.  In April 2009, the Veteran reported that he had a physical altercation with a co-worker.  He was distressed that his anger got out of control and feared that he would lose control again.  Mental status examination showed full orientation and fair insight and judgment.  

In March 2009, the Veteran underwent a VA examination.  The Veteran reported persistent tinnitus, irritability, anxiety, and headaches.  He indicated that he was taking Marinol for his headaches as well as Valium.  He stated that his headaches occurred daily, noting that he had an erratic work schedule working some days and frequently until late night.  He described the headaches as a tight band around the forehead and sometimes down his neck.  He indicated that the Marinol did not make the headache go away, but that it made it more bearable.  He said that the headaches lasted for four to twelve hours.  He noted that he never missed work, and that he was able to do his job by putting up with the pain.  He indicated that he often went into a dark room away from his wife and daughter for an hour or two.  He denied driving impairment and reported that the average pain from the headaches was "moderate."  He also noted that he sometimes saw "little sparkles" in his visual field during the headaches and that he occasionally had nausea.  There was no history of dizziness, vertigo, balance or coordination problems, autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness or paralysis, mobility problems, fatigue, malaise, memory impairment, or other cognitive problems.  He reported a history of sleep trouble due to sleep apnea; PTSD and anxiety; history of anger outbursts and irritability related to headaches and tinnitus; tinnitus and hearing loss; and hypersensitivity to light with headaches.

Physical examination showed the Veteran to be slightly unkempt with flat affect but generally well.  Reflexes in the upper and lower extremities were 2+ and symmetric.  Sensory and motor examinations were normal with no muscle atrophy.  There were no findings of autonomic nervous system impairment; gait abnormalities; imbalance or tremors; muscle atrophy or loss of muscle tone; spasticity or rigidity; fasciculations; cranial nerve dysfunction; endocrine dysfunction; skin breakdown; vision problems; or cognitive impairment.  There were no complaints of impairment of memory, attention, concentration, or executive functions.  Judgment was normal and social interaction was appropriate.  The Veteran was fully oriented with normal motor activity and visual orientation.  There were three or more subjective symptoms that mildly interfered with work, activities of daily living, family, or close relationships; one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; normal communication; and normal consciousness.  The Veteran was employed in a full-time occupation as a lighting technician with no time lost from work in the prior 12-month period.  The diagnosis was post-concussion syndrome with posttraumatic headaches and bilateral tinnitus.  There were no significant effects on the Veteran's occupation, and no effects on activities of daily living.  The Veteran missed some family activities due to headaches.

During a March 2009 hearing before the Board, the Veteran testified that he experienced daily headaches which affected his employment.  Specifically, he explained that his employer made accommodations for his headaches, and that he was allowed to isolate himself for approximately 30 to 35 minutes during an attack. He reported that there were times when he experienced a headache attack more than once a day, but always at least daily.  He denied having lost time from work due to his headaches for fear of losing his job, but stated that he always isolates himself in his basement at home when he returns from work before going to bed.  He indicated that his headaches lasted for about three to four hours and that tinnitus triggered his headaches.  He noted double vision late at night as well as seeing shiny stars during a headache.  He stated that he experienced some short-term memory loss and varied concentration.

A June 2009 VA treatment record shows that the Veteran denied dizziness as well as blurry or double vision.  A July 2009 VA treatment record reflects that the Veteran denied anger outbursts at work as well as physical altercations.  Mental status examination showed that the Veteran was fully oriented with good insight and judgment.  In October 2009, he reported short temper at work and irritability.  He also noted severe tinnitus which interfered with hearing and chronic headaches.  On mental status examination, insight and judgment were good and the Veteran was fully oriented.

In a December 2009 statement, the Veteran's wife reported that the Veteran's headaches were severe and incapacitating and that he shut himself away in his bedroom until they passed.  She noted that the headaches occurred daily, and that their family life was deteriorating as he was unable to be around the family most of the time.  In a December 2009 statement, the Veteran stated that his headaches occurred daily and lasted all day.  He noted that his tinnitus felt like a freight train going through his head.  He reported that his employer made a headphone pack for him to use at work so that he could hear and perform his job.  He explained that he could not call in sick or he would risk losing his job.  He also indicated that his headaches kept him from participating in activities with his family.  In a January 2011 statement, the Veteran described his headaches as "prostrating and prolonged" and noted that he did not miss work because he could not.  He reported that he had to endure the headaches and perform his job no matter how "prostrating and prolonged they are."

A March 2010 VA treatment record notes that the Veteran's speech was normal and judgment was good.  In July 2010 and August 2010, the Veteran denied a history of double or blurry vision.  September 2010 and December 2010 VA treatment records show normal speech and good insight and judgment.  In February 2011, the Veteran reported that he felt that he was functional but suffered chronic headaches and tinnitus.  He indicated that he worked hard at controlling his symptoms and forced himself to go to work.  He denied dizziness and blurry or double vision.  A June 2011 record notes that speech was normal and insight and judgment were good.

In July 2011, the Veteran underwent another VA examination.  The Veteran reported headaches which were consistent with tension headaches and tinnitus which had worsened in frequency and severity.  There was no history of dizziness, vertigo, seizures, balance and coordination problems, autonomic dysfunction, numbness, paresthesias or other sensory changes, weakness or paralysis, mobility problems, ambulatory problems, sleep disturbance, fatigue, malaise, memory impairment, other cognitive symptoms, neurobehavioral changes, hypersensitivity to light or sound, vision problems, speech or swallowing difficulty, and cranial nerve dysfunction.  Physical examination showed normal reflexes in the upper extremities and hypoactive reflexes in the lower extremities.  Both sensory examination and motor examination were normal.  There was normal muscle tone with no muscle atrophy.  There were no findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone, spasticity or rigidity, fasciculations, cranial nerve dysfunction, endocrine dysfunction, skin breakdown, vision problems, psychiatric manifestations, or other abnormalities.  There were no complaints of impairment in memory, attention, concentration, or executive functions.  Judgment was normal and social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place, and situation, and motor activity was normal.  Subjective symptoms did not interfere with work, instrumental activities of daily living, or close relationships.  The examiner noted that there was one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  Communication and consciousness were both normal.  The diagnosis was TBI.  The examiner noted that the TBI resulted in headaches and tinnitus and kept him from functioning at his optimum at work.  The Veteran reported that he was employed full-time and lost no time from work.  With regard to activities of daily living, the examiner found that the Veteran's disability caused moderate effects on chores, shopping, exercise, and sports; mild effects on recreation and traveling; and no effects on feeding, bathing, dressing, toileting, grooming, and driving.

In an August 2011 addendum to the July 2011 VA examination, the examiner remarked that the Veteran described his headaches as severe and nearly constant in nature.  However, the examiner concluded that they were not prostrating.

During a March 2012 hearing before the Board, the Veteran testified that his headaches were constant.  He explained that he felt that they impacted his work, as his employer provided accommodations by allowing him to retreat to a dark and quiet room during an exacerbation.  He noted that he did not miss any work due to his headaches.  He also stated, at home, he frequently went to his basement where it was dark and quiet during a headache exacerbation.  He noted visual disturbances of a black and purple background with little sparkles during a severe headache.  He denied loss of consciousness but reported incapacitating episodes where he could not get out of bed approximately two times per month.

In a March 2012 statement, the Veteran's wife stated that the Veteran experienced prostrating headaches every day, and that he was unable to participate or assist in daily living activities.  She noted that the headaches caused him to isolate himself due to extreme irritability.

VA treatment records from 2012 reflect that mental status examinations showed the Veteran to have normal speech with good insight and judgment.

In August 2012, the Veteran underwent another VA examination.  The Veteran reported a history of frontal headaches and occasional retro-orbital pains which were constant and 10/10 in severity.  He noted intermittent "sparkling lights" which photophobia and no nausea, vomiting, or sonophobia.  There were no other neurological deficits.  He reported that he took Marinol for his headaches, which decreased the pain to a tolerable level.  He endorsed sensitivity to light and changes in vision, such as flashes of light.  He stated that the duration of his head pain was typically more than two days.  The examiner reported that the Veteran did not have characteristic prostrating attacks of migraine headache pain; nor did he have very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner also remarked that the Veteran did not have prostrating attacks of non-migraine headache pain or very frequent prostrating and prolonged attacks of non-migraine headache pain.  The diagnosis was posttraumatic headaches.  The examiner stated that the Veteran's headache condition did not impact his ability to work.

In September 2012, the Veteran underwent a VA mental disorders examination.  He noted symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, impaired impulse control, and disorientation to time or place.  The Veteran also reported anger outbursts at home and with co-workers and frustration and poor social interaction due to poor hearing.  The examiner noted that the Veteran also had a diagnosis of TBI, and that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner found that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner reported that it would be pure speculation to differentiate the symptoms attributable to the Veteran's service-connected TBI versus the emotional response (anxiety and intermittent depressed mood) to the sequellae (tinnitus and headache pain).  The diagnosis was anxiety due to tinnitus and headache with generalized anxiety.  The examiner noted that the Veteran's anxiety and anger outbursts had been medically linked with his tinnitus and headaches.  The examiner explained that the Veteran suffered ongoing anxiety associated with tinnitus and elevated irritability and anger outbursts associated with chronic headache pain and tinnitus.  He had great difficulty in social situations and has been unable to move up in his professional field due to inability to interact socially.  The examiner noted that the medical records document that the Veteran's headaches caused increased irritability, and at times, depression.  Additionally, the Veteran isolated himself during headaches which interfered with his work.  In 2008, the Veteran's employer provided him a special hearing device as a reasonable accommodation so that he could continue to do his job without annoying co-workers.  The examiner opined that the Veteran had anxiety due to tinnitus and headaches, with generalized anxiety, which was at least as likely as not a residual of his in-service head injury.

In April 2016, the Veteran underwent another VA examination.  The Veteran complained of worsening tinnitus and headaches.  The examiner stated that the Veteran had mild memory loss and difficulty concentrating due to headaches.  Judgment was normal, social interaction was routinely appropriate, and the Veteran was always fully oriented.  Motor activity was normal, visual spatial orientation was normal, and there were no subjective symptoms.  With regard to neurobehavioral effects, there was one or more neurobehavioral effect that did not interfere with workplace interaction or social interaction.  Neurobehavioral effects were described as interpersonal conflict with co-workers.  Communication and consciousness were both normal.  The examiner stated that there were no subjective symptoms or any mental, physical, or neurological condition or residuals attributable to TBI, and there were no other pertinent physical findings related to the TBI.  The diagnosis was TBI.  The examiner noted that tinnitus and posttraumatic headaches were attributable to TBI.  The examiner also noted that the Veteran's TBI impacted his ability to work, as he was limited in his ability to perform physical and sedentary labor with acute exacerbations of his TBI residuals of tinnitus and posttraumatic headaches.

In May 2016, the Veteran underwent a VA mental disorders examination.  The Veteran endorsed symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, inability to establish and maintain effective relationships, and impaired impulse control.  He reported difficulty recalling names and other information and stated that he got lost when driving around town.  He denied problems remembering to take medication on time.  Mental status examination showed adequate grooming and hygiene.  The Veteran was alert and fully oriented.  Excessive speech was fluent.  Mood was dysthymic with flattened affect.  There was no suicidal or homicidal ideation.  Thought processes were logical and there were no indications of delusions, hallucinations, or psychosis.  Insight and judgment were intact and attention was adequate throughout the evaluation.  The diagnoses were mild neurocognitive disorder due to multiple etiologies of head injury, adjustment disorder with anxiety, and obstructive sleep apnea; adjustment disorder with anxiety; and obstructive sleep apnea.  The examiner remarked that the Veteran's primary diagnosis was mild neurocognitive disorder due to multiple etiologies and that the Veteran's anxiety was directly related to his tinnitus and headache.  The examiner found that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

A June 2016 VA treatment record notes that the Veteran avoided social interactions due to difficulty hearing.  He denied feeling depressed or sad.  Mental status examination showed the Veteran to be alert and fully oriented with normal speech and good insight and judgment.

After reviewing the evidence of record from October 23, 2008, the Board concludes that an increased rating greater than 40 percent is not warranted for the Veteran's residuals of a concussion from October 23, 2008 under Diagnostic Code 8045 in effect prior to October 23, 2008.  There is no evidence of a diagnosis of multi-infarct dementia during that time period.  In the absence of a diagnosis of multi-infarct dementia, the Veteran's 40 percent rating is higher than the highest rating assignable under the version of Diagnostic Code 8045 in effect prior to October 23, 2008.  Although there is evidence that the Veteran experienced headaches and psychiatric symptoms including depression, irritability, anxiety, and isolation, Diagnostic Code 8045 limits the rating assignable for such subjective complaints to "10 percent and no more" under Diagnostic Code 9304.  Accordingly, an increased rating greater than 40 percent is not warranted for the Veteran's residuals of a concussion from October 23, 2008 under the rating criteria in effect prior to October 23, 2008.

An increased rating greater than 40 percent is also not warranted under the rating criteria in effect from October 23, 2008.  After a review of all the evidence, both lay and medical, the Board finds that the Veteran's residuals of a concussion symptomatology includes headaches, tinnitus, and a psychiatric disability that impact his activities of daily living and familial relationships.  

With respect to physical complaints, the Veteran has been diagnosed with headaches, tinnitus, and bilateral hearing loss.  He is service-connected for tinnitus, which is rated as 10 percent disabling from April 28, 1998, and bilateral hearing loss, rated as noncompensable from April 28, 1998.  The symptoms contemplated in these disability ratings will therefore not be considered in rating the residuals of the Veteran's traumatic brain injury under Diagnostic Code 8045.  This is consistent with the rule against pyramiding and the instructions of Diagnostic Code 8045 not to assign multiple ratings for the same symptoms.

With respect to the Veteran's emotional/behavioral dysfunction, the record reflects that the Veteran has reported a number of emotional/behavioral symptoms including depression, irritability, and anxiety.  In this case, the Veteran has been diagnosed with anxiety, and service connection for anxiety was granted in a January 2013 rating decision as secondary to his service-connected residuals of a concussion.  At that time, an initial 30 percent rating was assigned, effective July 17, 2007, and a 70 percent rating was assigned, effective September 11, 2012, under 38 C.F.R. § 4.130.  The symptoms contemplated in this disability rating will not be considered in rating the residuals of the Veteran's traumatic brain injury under Diagnostic Code 8045.  This is consistent with the rule against pyramiding and the instructions of Diagnostic Code 8045 not to assign multiple ratings for the same symptoms.

With regard to cognitive impairment and subjective symptoms, the Board turns to the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

For memory impairment, the record shows that since October 23, 2008, the Veteran has exhibited mild memory impairment.  During a March 2009 hearing before the Board, the Veteran stated that he experienced some short-term memory loss.  Additionally, during an April 2016 VA examination, the Veteran reported mild memory loss and difficulty concentrating due to headaches.  Similarly, in May 2016, he endorsed mild memory loss, noting that he had difficulty recalling names and other information and that he got lost when driving around town.  As there is no indication of moderate or severe memory impairment and no objective testing showing mild impairment of memory, the Veteran's TBI more nearly approximates a level 1, representing a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  Under Diagnostic Code 8045, a minimum 10 percent disability rating is warranted for a level 1 facet.  

With regard to judgment, social interaction, orientation, motor activity, visual spatial orientation, communication, and consciousness, there is no evidence of impairment.  Specifically, the VA treatment records and all VA examinations regularly reported that the Veteran's judgment was normal, that social interaction was routinely appropriate, that the Veteran was fully oriented, that motor activity was normal, that visual spatial orientation was normal, that communication was normal, and that consciousness was normal.  In the absence of any evidence suggesting impairment in these facets, they all more nearly approximate a level 0.
However, there is evidence of impairment in subjective symptoms and neurobehavioral effects.  For subjective symptoms, the Veteran has consistently reported daily headaches which were severe enough to require him to retreat to a dark location to rest on a daily basis, and that they were sometimes accompanied by visual disturbances of sparkly lights.  Additionally, there is evidence of anxiety associated with the headaches, as well as tinnitus and hypersensitivity to light.  There is no evidence of fatigability, blurred or double vision, frequent insomnia due to the TBI, or hypersensitivity to sound.  In addition, a March 2009 VA examiner found that the Veteran's TBI caused three or more subjective symptoms that mildly interfere with work, activities of daily living, or work, family, or other close relationships.  Although the Veteran's subjective symptoms do not interfere with his ability to present for work, they do interfere with his ability to complete a shift (as evidenced by his need to retreat to a dark room to rest) as well as with his family and close relationships (as shown by the statements that he regularly retreats to his bedroom or to the basement when home from work).  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that the Veteran's subjective symptoms more nearly approximate facet 2 level of impairment, indicative of three or more subjective symptoms that moderately interfere with work, activities of daily living, or work, family, or close relationships.  Under Diagnostic Code 8045, a minimum 40 percent disability rating is warranted for a level 2 facet.  

With regard to neurobehavioral effects, there is evidence of irritability, impulsivity, verbal aggression, physical aggression, and moodiness.  This is shown by the evidence indicating that the Veteran experienced anger outbursts at his family and co-workers on several occasions.  However, the evidence does not show that these instances occurred frequently or that they frequently interfered with work or social interaction.  In that regard, an April 2009 VA treatment record reflects that the Veteran got into a physical altercation with a co-worker.  This is the only instance in the record documenting such an instance; however, the Veteran regularly reported irritability.  In September 2012, he stated that he had anger outbursts at home and with co-workers.  Although there is evidence of regular irritability and occasional anger outbursts, the evidence does not show that these neurobehavioral effects frequently interfere with work or social interaction.  Additionally, the March 2009, July 2011, and April 2016 VA examiners all concluded that the Veteran exhibited one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but do not preclude them.  The evidence shows that they do interfere with work and social interaction on an occasional basis; accordingly, the evidence more nearly approximates facet 1 level of impairment, for one or more behavioral effects that occasionally interfere with work-place interaction, social interaction, or both but do not preclude them.

As noted, the evaluation assigned for cognitive impairment and other residuals of TBI is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  In the present case, an increased rating greater than 40 percent is not warranted for the Veteran's residuals of a concussion, as the highest level of severity for any facet is 2 which equates to a 40 percent disability rating under the revised rating criteria for Diagnostic Code 8045.  

The Board has also considered Diagnostic Code 8045's instruction to consider the Veteran's entitlement to special monthly compensation.  The record does not show, nor does the Veteran contend, that his TBI, in and of itself, results in sensory impairments, impairment of reproductive functionality, or the need for aid and attendance.

Additionally, an increased rating greater than 40 percent is not warranted under Diagnostic Code 8100.  Although there is evidence of characteristic prostrating attacks requiring the Veteran to isolate himself in a dark room, the evidence does not show that the attacks are very frequent and completely prostrating and prolonged productive of severe economic inadaptability.  The Board acknowledges the Veteran's lay statements and those provided by the Veteran's wife that his headaches are prolonged and prostrating; however, in an August 2011 VA opinion, the VA examiner concluded that, although the Veteran's headaches were severe and nearly constant, they were not prostrating.  Similarly, the August 2012 VA examiner reported that the Veteran did not have characteristic prostrating attacks or very frequent prostrating and prolonged attacks of migraine headache pain or non-migraine headache pain.  The Board affords more probative weight to the opinions of the VA examiners, as the determination of whether a headache is prolonged and prostrating is a medical determination of which the Veteran and his wife are not competent to render.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Additionally, there has been no showing of severe economic inadaptability.  The Board acknowledges the Veteran's repeated statements that he reports to work only because he cannot afford to miss work without losing his job.  As noted above, VA regulations do not define "economic inadaptability," and nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce, 18 Vet. App. at 445-46.  However, there is no evidence that the Veteran has endured severe economic inadaptability due to his disability.  In the absence of a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, an increased rating greater than 30 percent may not be awarded for the Veteran's residuals of a concussion under Diagnostic Code 8100 from October 23, 2008.

For the foregoing reasons, an increased rating greater than 40 percent is not warranted for the Veteran's residuals of a concussion from October 23, 2008.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Other Considerations

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  The Board finds that the rating criteria both prior to October 23, 2008 and from October 23, 2008 adequately address the Veteran's symptoms of residuals of a concussion and resultant impairment in earning capacity in this case.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and the functional impairment caused by those symptoms with the schedular criteria does not show that the Veteran's residuals of a concussion present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Additionally, there has been no showing of other "related factors" such as marked interference with employment or frequent periods of hospitalization.  Therefore, referral for extraschedular consideration is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected residuals of a concussion.  There is no evidence that the Veteran has missed any work due to his residuals of a concussion and the evidence does not show that he is unemployable due to his residuals of a concussion.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.



ORDER

Entitlement to an increased rating greater than 10 percent for residuals of a concussion, including posttraumatic headaches, prior to August 3, 2006 is denied.

Entitlement to an increased rating greater than 30 percent for residuals of a concussion, including posttraumatic headaches, from August 3, 2006 to October 22, 2008, is denied.

Entitlement to an increased rating greater than 40 percent for residuals of a concussion, including posttraumatic headaches, from October 23, 2008 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


